Title: From John Adams to Benjamin Stoddert, 31 August 1798
From: Adams, John
To: Stoddert, Benjamin



Sir
Quincy Aug 31st 1798

I received last night the letter you did me the honor to write on the 25th. I had before received those of 30. 31 of July & 3d August & notwithstanding the heat of the weather my own ill health and the dangerous sickness of Mrs. Adams, I should not have failed to answer them, if I had perceived any thing in them to disapprove, or thought of any thing to improve your plans. I am equally well satisfyed with that of the 25th. of this month.
The French 60 or 80 privateers out of Guadaloupe must be generally very small & trifling I should think. We shall be very indiscreet if we depend on the English to protect our commerce or destroy French privateers. Whether their ships in the West Indies have been sickly, or whatever has been the cause of their inactivity it has been very remarkable. We must depend on God & our right as well as the English.
I am Sir / your most obedient

John Adams